DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 02/24/2021. Claims 1, 4, and 6-22 are currently pending and have been examined. Claims, 1, 7-8, 15-19, and 21 have been amended. Claims 2, 3, and 5 have been removed from consideration by the applicant.

Priority
Examiner submits that the priority for provisional application #62/567698, filed on 10/03/2017 has been established.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4, and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 4, and 6-16 are directed to a Method, claim 17 is directed to a CRM, and claims 18-22 are directed to a System. Therefore, claims 1-22 are directed to a statutory category of invention under Step 1. 


Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows an abstract idea when the computer implementation is removed:
A method for processing a genuine instance of a digital good using a blockchain to create scarcity, the method comprising: 
	Registering, by a processor, a transfer of an ownership of the genuine instance using a plurality of transactions, the genuine instance uniquely identified by a content descriptor which is cryptographically linked to an ownership token and includes intrinsic characteristics of the genuine instance, wherein the intrinsic characteristics comprise:
	 a unique identifier of the genuine instance which is calculated as a one-way cryptographic hash (cryptogram) of the token seed (key); 
	a payload of an imperceptible watermark embedded in the genuine instance; 
	a content signature signed by a previous owner of a previous transaction
	an instance hash (cryptogram) of the plurality of transactions; and wherein 
	the intrinsic characteristics identify the genuine instance to be one unique instance of the digital good that is not a copy or derivative and enable the genuine instance to be linked to a new owner, wherein
	the ownership token includes a token seed (key) and a token signature and includes information that links the genuine instance to the new owner
	validating, by the processor, each transaction of the plurality of transactions by a plurality of validators; and 
	recording, by the processor, that the genuine instance of the digital good linked to the new owner by recording each transaction of the plurality of transactions in the blockchain once each transaction has been validated.

If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity to conduct a secure purchase of an authenticable item. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Token, Hash, Processor, Blockchain, Cryptography, and Instance) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (Method), a claim 17 (CRM) and claim 18 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. 
	As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 17, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘processing, registering, validating, and recording steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘instance’ could be interpreted as an example of a single occurrence.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant has added the words ‘by a processor’ and ‘by the processor’ to the claims. However, as stated above, reciting a processor at a high level to automate the judicial exception does not move the claims into allowable subject matter nor add significantly more. Therefore, according to the 2019 PEG, the claims are not patent eligible.


Dependent claim analysis:
Dependent claim 4 recites “Registering an ownership of the genuine instance is performed by an issuer” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to allow a seller to register a genuine product to a buyer.  Claim 4 further recites ‘a one-way cryptographic hash of the token seed’ such that it amounts no more than mere instructions to apply the exception using a generic computer component to keep information secure.  Claim 4 further recites ‘a payload of an imperceptible watermark embedded in the genuine instance’ such that it amounts no more than mere instructions to apply the exception using a generic computer component to show authenticity and ownership.  Claim 4 further recites ‘an instance hash of the plurality of transactions’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to write the transaction into a ledger. Claim 4 also recites ‘a content signature signed by the issuer and a certificate key of the issuer’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, again to show validity and authenticity of the item.  There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 6 recites “verifying the validity of the content signature; and verifying the validity of the ownership token” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component show validity of the transaction.
Dependent claim 7 recites “verifying the validity of the ownership token in a resale” at a high level of generality (i.e., as a generic processor performing a generic computer function) 
Dependent claim 8 recites “each transaction comprises: a transaction signature signed by the issuer; and a certificate key of the owner” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to show validity and authenticity of the transaction.
Dependent claim 9 recites “generating, by the issuer, an initial random seed, wherein the initial random seed enables the creation of a finite series of successive token seeds” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to show the uniqueness and authenticity of the item and allows the issuer control over the number of transactions.
Dependent claim 10 recites “generating the unique identifier of the genuine instance with a single iteration of a one-way hash function 5of a last element of the finite series for an initial sale of the genuine instance” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to show the uniqueness and authenticity of an item.
Dependent claim 11 recites “appointing a certification authority by the plurality 10of validators; and generating key pairs and associated certificates used for identity management by the certification authority” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to show the uniqueness and authenticity of an item.

Dependent claim 13 does not further recite significantly more than the judicial exception. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 13 is patent ineligible.
Dependent claim 14 recites “the ownership token also comprises a token signature of the token seed” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to show the validity and authenticity of the transaction.
Dependent claim 15 does not further recite significantly more than the judicial exception. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 15 is patent ineligible.
Dependent claim 16 recites “generating, by the owner in the previous transaction, a new ownership token by signing the token seed with a private key of the owner in the previous transaction; and generating a suite of linked token seeds” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to show the validity and authenticity of the transaction as well as keeping personal information private.
Dependent claim 19 recites ‘one-way cryptographic hash’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to guarantee the authenticity of a product.  There are no new additional elements beyond those 
Dependent claim 20 does not further recite significantly more than the judicial exception. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 20 is patent ineligible.
Dependent claim 21 recites ‘the ownership token includes information that links the genuine instance to the owner’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to identify and verify the ownership of a product. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 21 is patent ineligible.
Dependent claim 22 recites ‘a certification authority configured to generate key pairs and associated certificates used for identity management’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to identify and verify the ownership of a product. Examiner considers that unique tokens, certificates of originality and physical signatures as equivalent and binding. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 22 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-22 are patent ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.



s 1, 11-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US20180089655), Feeney (US20160098723) and further in view of HSU et al (US20050049929) “HSU”.

Regarding claim 1, McDonald teaches: A method for processing a genuine instance of a digital good using a blockchain to create scarcity, the method comprising:
	registering, by a processor, a transfer of an ownership of the genuine instance using a plurality of transactions ([0046] For example, in some embodiments, the system 140 is configured to provide authorization of a transaction including a transfer of digital assets prior to transfer of the actual digital assets based on the value in one or more accounts associated with the transferor of the digital assets).
	the genuine instance uniquely identified by a content descriptor which is cryptographically linked to an ownership token and includes intrinsic characteristics of the genuine instance, wherein ([0049] The system 140 is configured to validate the transfer request based on one or more elements of the request, such as, for example, one or more public and/or private cryptographic keys and/or digital signatures included in the request, a wallet address/identification number of the first digital wallet 170A and/or the second digital wallet 170B, and/or any other suitable authentication information.
	One of ordinary skill in the art, from reading the reference, would understand that the genuine instance (item) is identified in the transfer request and that it would contain suitable authentication information which reads to the above limitation.	
	Examiner notes that the description of the genuine instance (to include content descriptors and intrinsic characteristics) does not move to differentiate from the prior art as it has no bearing upon the positively claimed ‘registering a transfer of ownership’ step.
	the intrinsic characteristics comprise:
		a unique identifier of the genuine instance which is calculated as a [one-way] cryptographic hash of the token seed key; ([0025] Transaction 202 includes a cryptographic hash (e.g., hash 202A) of one or more prior transactions, and a public key of the recipient (e.g., public key 202B of user 110).
	Examiner notes that the description of the one-way cryptographic hash does not move to differentiate from the prior art as it has no bearing upon the positively claimed ‘registering a transfer of ownership’ step. Additionally, Examiner notes that one or ordinary skill in the art would understand that a cryptographic hash is part of the set of ‘one-way hash’ functions, and therefore ‘cryptographic hash’ reads to the above limitation.
		a content signature signed by a previous owner of a previous transaction ([0025] The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art).
		an instance hash of the plurality of transactions; and wherein ([0025] Transaction 202 includes a cryptographic hash (e.g., hash 202A) of one or more prior transactions).
		the ownership token includes a token seed and a token signature and includes information that links the genuine instance to the new owner ([0025] The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art).
	validating, by the processor, each transaction of the plurality of transactions by a plurality of validators; and ([0025] The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160).
	recording, by the processor, that the genuine instance of the digital good linked to the new owner by recording each transaction of the plurality of transactions in the blockchain once each transaction has been validated ([0054] At step 312, the transaction authorization is transmitted to at least one of the first client 102 and/or the second client 104. At step 314, the transaction is completed. The second client 104 (e.g., a retailer) can complete the transaction (e.g., retail transaction) with confidence that the value of the digital asset will be received without waiting the typical processing time associated with recording the transfer on an associated distributed ledger).
	registering, by a processor, a transfer of an ownership of the genuine instance using a plurality of transactions ([0024] Client device 104 obtains the current block-chain ledger and processes the block-chain ledger to determine that a prior owner (user 108 in this example) transferred ownership of a portion of the tracked assets to user 110 in transaction 202. One or more peer systems 160 previously verified, processed, and packed data associated with transaction 202 into a corresponding block of the conventional block-chain).

	McDonald does not explicitly teach the limitation of ‘imperceptible watermark’, however Feeney, from a same or analogous art, teaches:
	a payload of an imperceptible watermark embedded in the genuine instance; ([0003] Currently existent anti-counterfeiting measures such as seals of authenticity, micro-printing, holographs, watermarks, human-invisible inks, encrypted micro-particles, and tamper-evident packaging can make counterfeiting more difficult, but largely have failed to hamper the counterfeiting industry.
	One of ordinary skill in the art would understand, from reading the reference, that ‘watermarks’ and ‘human-invisible inks’ reads to the above limitation.

McDonald nor Feeney explicitly teach ‘unique instance of digital good’, however, Hsu teaches at least ‘unique instance of digital good’:

	the intrinsic characteristics identify the genuine instance to be one unique instance of the digital good that is not a copy or derivative and enable the genuine instance to be linked to a new owner, wherein ([0011] The present invention provides a method, apparatus, and computer instructions for transferring a unique digital item between a first party and a second party in a network data processing system. A request to transfer a unique digital item in an account of the first party is received. Responsive to receiving the request, a retrieval tag is associated with the unique digital item. The retrieval tag is generated by a server process, such as one on which the unique digital item is located. The unique digital item is transferred from the source account to a temporary storage account in association with the retrieval tag. Responsive to a redemption request initiated by the trusted third-party, the unique digital item is transferred from the temporary storage account to an account of the second party. Prior to transferring the unique digital item, the second party may inspect the unique digital item. The transfer occurs after all parties have committed to the transaction.

	It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney and the unique digital good of Hsu. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of 

	In regards to claims 17-19, CRM claim 17 and System claims 18-19 correspond generally to Method claim 1, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 11, McDonald teaches: The method of claim 1, further comprising: 
	appointing a certification authority by the plurality of validators and ([0029] Various embodiments of the present systems and methods address the foregoing deficiencies of conventional block-chain ledger architectures by providing a central authority 150 that partitions a block-chain ledger-based transaction and provides immediate authorization of the transaction to a client 106, such as a retailer operating a POS terminal. Furthermore, various embodiments provide a framework that gives recourse to merchants and/or customers in the event of a disputed transaction, return, or other issue, while maintaining the public availability and verification characteristics of block-chain ledgers).
	generating key pairs and associated certificates used for identity management by the certification authority ([0022] FIG. 2 is a diagram of a structure 200 of a convention block-chain ledger, which may be generated through the interaction of components of computing environment 100. In the example of FIG. 2, user 108 is associated with client device 102, which executes a stored software application (e.g., a wallet application) capable of obtaining a current version of a conventional block-chain ledger from one or more 

Regarding claim 12, Feeney teaches: The method of claim 11, wherein generating key pairs and associated certificates comprises: 
	verifying that the associated certificates did not expire; and ([0126] For instance, the computing device 203 may send a randomly generated code to be signed with the private key, to ensure that the digital signature is being generated on the spot, and is not simply being recycled by a party that intercepted a past digital signature. The challenge may request that the data storage device 209 sign a datum that includes a current timestamp generated by the data storage device 20. The data storage device 209 may alternatively incorporate a randomly generated one-time code or a timestamp in the digitally signed information without a challenge, by following a common protocol adopted to implement an embodiment of this method. The communication of the proof of the first entity's possession of the private key may be accomplished using protocols including the signed public key and challenge (SPKAC) protocol, digital certificates, any form of public key infrastructure (PKI), or any form of digital signature standards including dynamic digital certificates).
	verifying that the associated certificates were signed by the certification authority ([0033] In some embodiments, the client 120 authenticates the server 122 or vice-versa using digital certificates. In one embodiment, a digital certificate is a file that conveys information and links the conveyed information to a "certificate authority" that is the issuer of a public key in a public key cryptographic system. The certificate in some embodiments contains data conveying the certificate authority's authorization for the recipient to perform a task. The authorization may be the authorization to access a given datum. The authorization may be the authorization to access a given process. In some embodiments, the certificate may identify the certificate authority). 

	It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney and the unique digital good of Hsu. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of block chain peer processors have published a block in the block chain containing the transaction transferring that asset, before the recipient transfers the goods to the buyer. For example, the seller may wait until six blocks containing the transaction are published, which can take more than an hour in some cases, before the seller delivers goods or services to the buyer. This extended delay between payment and delivery is atypical of retail sales in bricks-and-mortar stores, where buyers often expect immediate delivery of goods or services upon tender of payment. Such delays can impede the widespread use of digital currency in settings and transactions where immediate delivery of goods or services is expected upon tender of payment. 

Regarding claim 13, Feeney teaches: The method of claim 1, wherein 
	the content descriptor also comprises a set of visible marks that is unique to the genuine instance ([0005] Currently existent anti-counterfeiting measures such as seals of authenticity, micro-printing, holographs, watermarks, human-invisible inks, encrypted micro-particles, and tamper-evident packaging can make counterfeiting more difficult, but largely have failed to hamper the counterfeiting industry. Most of these countermeasures may themselves be counterfeited by more or less sophisticated methods. Moreover, frequently the more difficult a technology is for a counterfeiter to spoof, the costly the technology is to implement. Thus, even when countermeasures succeed in thwarting counterfeiters, the counterfeiters exact an indirect economic toll on honest merchants and manufacturers.
	

Invention, to modify McDonald, with the validation process of Feeney and the unique digital good of Hsu. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of block chain peer processors have published a block in the block chain containing the transaction transferring that asset, before the recipient transfers the goods to the buyer. For example, the seller may wait until six blocks containing the transaction are published, which can take more than an hour in some cases, before the seller delivers goods or services to the buyer. This extended delay between payment and delivery is atypical of retail sales in bricks-and-mortar stores, where buyers often expect immediate delivery of goods or services upon tender of payment. Such delays can impede the widespread use of digital currency in settings and transactions where immediate delivery of goods or services is expected upon tender of payment. 

Regarding claim 14, McDonald teaches: The method of claim 1, wherein 
	the ownership token also comprises the token signature of the token seed ([0025] The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art).

Regarding, claim 15, McDonald teaches: The method of claim 1, wherein 
	registering an ownership of the genuine instance is performed by the owner in a previous transaction ([0025] The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art).

Regarding claim 20, Feeney teaches: The system of claim 19, further comprising:
 a watermark detector configured to detect and extract the payload of the imperceptible watermark embedded in the genuine instance (Fig. 1-6, [0010] ‘In another aspect, system for block-chain verification of goods includes a code affixed to a first product. The system includes a code scanner adapted to extract an address from the code. The system includes a computing device, configured to scan the address from the code using the code scanner, to verify that the address is associated with a crypto-currency transaction recorded at a transaction register, to obtain at least one current transaction datum, and to determine, based on the verification and the at least one current transaction datum, that the product is authentic.
	Examiner considers that one skilled in the art would have understood from reading the reference that a code scanner is equivalent to a watermark detector.
	It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney and the unique digital good of Hsu. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of block chain peer processors have published a block in the block chain containing the transaction transferring that asset, before the recipient transfers the goods to the buyer. For example, the seller may wait until six blocks containing the transaction are published, which can take more than an hour in some cases, before the seller delivers goods or services to the buyer. This extended delay between payment and delivery is atypical of retail sales in bricks-and-mortar stores, where buyers often expect immediate delivery of goods or services upon tender of payment. Such delays can impede the 
 
Regarding claim 22, Feeney teaches: The system of claim 18, further comprising 
	a certification authority configured to generate key pairs and associated certificates used for identity management ([0033] In some embodiments, the client 120 authenticates the server 122 or vice-versa using digital certificates. In one embodiment, a digital certificate is a file that conveys information and links the conveyed information to a "certificate authority" that is the issuer of a public key in a public key cryptographic system.
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that, a public key includes a key pair.
	It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney and the unique digital good of Hsu. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of block chain peer processors have published a block in the block chain containing the transaction transferring that asset, before the recipient transfers the goods to the buyer. For example, the seller may wait until six blocks containing the transaction are published, which can take more than an hour in some cases, before the seller delivers goods or services to the buyer. This extended delay between payment and delivery is atypical of retail sales in bricks-and-mortar stores, where buyers often expect immediate delivery of goods or services upon tender of payment. Such delays can impede the widespread use of digital currency in settings and transactions where immediate delivery of goods or services is expected upon tender of payment. 

 


Claims 4-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US20180089655), Feeney (US20160098723), HSU (US20050049929) and further in view of Goeringer (US20170206523).

Regarding claim 4, neither McDonald nor Feeney explicitly teach ‘performed by an issuer’, however, Goeringer teaches: The method of claim 1, wherein 
	registering the ownership of the genuine instance is performed by an issuer ([0054] ‘In an exemplary embodiment, the CAC content may be media content such as a video recording, an audio recording, or other copyrighted or copyrightable work, and the transfer of the CAC content from party A would allow party B the rights to view or otherwise experience the CAC content under the negotiated terms. For transaction 120, blockchain processor 104 is configured to utilize blockchain 102 to allow party A (the assignor, seller, or transferor) to: (a) confirm the negotiated payment or payment terms from party B; (b) verify that any licenses burdening the transferred CAC content are honored; (c) apply a temporal window within which transaction 120 must be completed or which transferred content may be experienced by party B; and (d) render the transferred CAC content transferable a third party by party B. The immutability of blockchain 102 further renders both transaction 120 and the transferred CAC content resistant to piracy and/or other unauthorized uses’).
	It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney, the unique digital good of Hsu and the registration process of Goeringer.. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:


Regarding claim 6, McDonald teaches: The method of claim 5, wherein validating each transaction comprises: 
verifying the validity of the content signature ([0049] At step 306, the system 140 receives and validates the transaction request. Validation of the transaction request includes verification that the transaction request was generated by an authorized partner of the system 140, such as an authorized retailer. The system 140 is configured to validate the transfer request based on one or more elements of the request, such as, for example, one or more public and/or private cryptographic keys and/or digital signatures included in the request, a wallet address/identification number of the first digital wallet 170A and/or the second digital wallet 170B, and/or any other suitable authentication information).
verifying the validity of the ownership token ([0049] The system 140 is configured to validate the transfer request based on one or more elements of the request, such as, for example, one or more public and/or private cryptographic keys and/or digital signatures included in the request, a wallet address/identification number of the first digital wallet 170A and/or the second digital wallet 170B, and/or any other suitable authentication information. For example, in some embodiments, a retailer signs a transaction request with a public/private cryptographic key which is verified by the central authority 150. The public/private cryptographic key can be any suitable cryptographic key, such as a key issued by the central authority, issued by a ledger-based system, and/or any other suitable key).

Regarding claim 7, McDonald teaches: The method of claim 6, wherein verifying the validity of the ownership token in a resale comprises: 
verifying the validity of the token seed (For example, in some embodiments, a retailer signs a transaction request with a public/private cryptographic key which is verified by the central authority 150. The public/private cryptographic key can be any suitable cryptographic key, such as a key issued by the central authority, issued by a ledger-based system, and/or any other suitable key.
	Examiner considers that one of ordinary skill in the art would understand that a ‘Token Seed’ represents the random numbers used in determining a key.
verifying that the token signature is an actual signature of the token seed submitted by the owner in a previous transaction ([0049] At step 306, the system 140 receives and validates the transaction request. Validation of the transaction request includes verification that the transaction request was generated by an authorized partner of the system 140, such as an authorized retailer. The system 140 is configured to validate the transfer request based on one or more elements of the request, such as, for example, one or more public and/or private cryptographic keys and/or digital signatures included in the request, a wallet address/identification number of the first digital wallet 170A and/or the second digital wallet 170B, and/or any other suitable authentication information).
	Examiner considers that one skilled in the art would have understood from reading the reference that by recording the transaction to a blockchain, the owner (buyer and seller) of each transaction (i.e. block) on the blockchain is identified.
	

Regarding claim 8, neither McDonald nor Feeney explicitly teach ‘signed by an issuer’, however, Goeringer teaches:  The method of claim 4, wherein each transaction comprises: 
a transaction signature signed by the issuer; and a certificate key of the owner ([0135] Content creator 1502 then creates a purchaseToken, which may include one or more of an asset ID, content rights, a public key of user electronic device 1510, a user authentication token, a signature of content creator 1502, and a public key of content creator 1502. Content creator 1502 then signs the purchaseToken with a private key).
It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney, the unique digital good of Hsu and the registration process of Goeringer.. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of block chain peer processors have published a block in the block chain containing the transaction transferring that asset, before the recipient transfers the goods to the buyer. For example, the seller may wait until six blocks containing the transaction are published, which can take more than an hour in some cases, before the seller delivers goods or services to the buyer. This extended delay between payment and delivery is atypical of retail sales in bricks-and-mortar stores, where buyers often expect immediate delivery of goods or services upon tender of payment. Such delays can impede the widespread use of digital currency in settings and transactions where immediate delivery of goods or services is expected upon tender of payment. 


Regarding claim 9, McDonald teaches: The method of claim 4, wherein the intrinsic characteristics comprise: 
a unique identifier of the genuine instance which is calculated as a one-way cryptographic hash of the token seed ([0025] Transaction 202 includes a cryptographic hash (e.g., hash 202A) of one or more prior transactions, and a public key of the recipient (e.g., public key 202B of user 110).
	Examiner notes that the description of the one-way cryptographic hash does not move to differentiate from the prior art as it has no bearing upon the positively claimed ‘registering a transfer of ownership’ step. Additionally, Examiner notes that one or ordinary skill in the art would understand that a cryptographic hash is part of the set of ‘one-way hash’ functions, and therefore ‘cryptographic hash’ reads to the above limitation.

Regarding claim 10, McDonald teaches: The method of claim 9, further comprising 
	generating the unique identifier of the genuine instance with a single iteration of a one-way hash function of a last element of the finite series for an initial sale of the genuine instance ([0054] At step 312, the transaction authorization is transmitted to at least one of the first client 102 and/or the second client 104. At step 314, the transaction is completed. The second client 104 (e.g., a retailer) can complete the transaction (e.g., retail transaction) with confidence that the value of the digital asset will be received without waiting the typical processing time associated with recording the transfer on an associated distributed ledger.
	Examiner considers that one skilled in the art would have understood from reading the reference that by recording the transaction to a blockchain, the owner (buyer and seller) of each transaction (i.e. block) on the blockchain is identified.

Regarding claim 21, Goeringer teaches: The method of claim 1, wherein 
the ownership token includes information that links the genuine instance to the owner ([0135] In an exemplary embodiment, purchase transaction 1702 is created by user 
It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to modify McDonald, with the validation process of Feeney, the unique digital good of Hsu and the registration process of Goeringer.. One of skill in the art would consider the more data that can be utilized to authenticate, record and verify each transaction, as well as less time to validate on the blockchain, the better the outcome for buyers and sellers of such items. Further, a unique item guarantees that it is not a duplicate or pirated item.
McDonald recites:
[0017] To achieve a desired level of confidence that a party transferring a block chain tracked asset (e.g., a buyer making a payment for goods using digital currency) is not double spending, the recipient (e.g., a seller) typically waits until a desired number of block chain peer processors have published a block in the block chain containing the transaction transferring that asset, before the recipient transfers the goods to the buyer. For example, the seller may wait until six blocks containing the transaction are published, which can take more than an hour in some cases, before the seller delivers goods or services to the buyer. This extended delay between payment and delivery is atypical of retail sales in bricks-and-mortar stores, where buyers often expect immediate delivery of goods or services upon tender of payment. Such delays can impede the widespread use of digital currency in settings and transactions where immediate delivery of goods or services is expected upon tender of payment. 


16 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US20180089655) and Feeney (US20160098723), Goeringer (US20170206523), HSU (US20050049929), and further in view of Rodriquez (US20180176017). 

Regarding claim 16, Feeney teaches: The method of claim 15, further comprising: 
generating, by the owner in the previous transaction, a new ownership token by signing the token seed with a private key of the owner in the previous transaction (Fig. 1A-1B, [0046] ‘In some embodiments, the first computing device 201 is configured to obtain an address, and to file a crypto-currency transaction 204 to the address in at least one transaction register 205a. In one embodiment, a transaction register is a register that records a set of public keys, from a public key cryptographic system as described above in reference to FIGS. 1A-1B, and a list of valid crypto-currency transactions transferring some transferable item, such as value, property, virtual currency, title, or other right, responsibility, or relationship associated with one or more of the listed public keys. In one embodiment, a crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the owner of an address, along with a digital signature created using the private key associated with the owner's public key, as described above in reference to FIGS. 1A-1B. For instance, the crypto-currency transaction may describe a transfer of virtual currency, such as crypto-currency as described below. The virtual currency may be a digital currency’).

Neither McDonald, Feeney, Hsu nor Goeringer explicitly teach the limitation of:
	generating a suite of linked token seeds

However, Rodriquez from a same or analogous art teaches:
generating a suite of linked token seeds ([0032] Each of the bearer and the validator may be associated with a respective code unique to that entity (bearer/validator), wherein the method may comprise: generating a unique composite code by combining the code of the bearer with the code of the validator, wherein neither of the codes is derivable from the composite code alone; wherein in response to the later presentation of the sharing token, the composite code may be provided to the bearer and/or the validator by the digital identity system.
	Examiner considers that one skilled in the art would have understood from reading the reference that by generating a list of seeds using the applicant’s equation, that a suite of linked token seeds would be associated with each ‘genuine instance’.
	It would be obvious, to one skilled in the art before the effective filing date of the claimed
Invention, to combine the system of McDonald, record keeping of Feeney, the data collection of Rodriquez with the guaranteed unique instance of Hsu and the validation processing of Goeringer. Though Feeney, Rodriquez and McDonald do not individually explicitly teach each limitation, the Examiner, for clarity has included each one here. As Goeringer recites:
 [0003] A large amount of transactions performed over a network are not considered to be secure, and conventional transaction security solutions can be extremely complex. Moreover, conventional mechanisms for transaction security that may be considered secure at the present are likely to be considered less secure in the future as new exploitation techniques are discovered. When one security for a transaction has been breached, it can be especially difficult to prove that the transaction itself was compromised, or when the compromise occurred.


Response to Arguments
	Applicant asserts on page 9 of the response that Examiner has incorrectly applied the 2019 PEG concerning the 35 U.S.C. 101 rejection. Applicant claims that ‘creating scarcity by using blockchain is an improvement to blockchain technology. As noted before, the 2019 Guidance states that examiners should evaluate whether the claim recites additional elements 
	Examiner acknowledges applicant’s remarks but respectfully disagrees. Examiner has established and the applicant has consented that the judicial exception ‘Blockchain’ is claimed at a high level of generality. The phrase ‘using a plurality of transactions’ merely recites the use of Peer nodes in a blockchain system. How an entity uses an ‘off the shelf’ version of blockchain does not improve upon the judicial exception and is therefore patent ineligible.
	Applicant argues the combination of prior art do not explicitly teach the recited limitations of the invention. Examiner acknowledges applicant’s remarks but respectfully disagrees. Regardless, Examiner has provided new grounds of rejection which cause the applicant’s arguments to become moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./
Examiner, Art Unit 3685                                                                                                                                                                                          
/STEVEN S KIM/Primary Examiner, Art Unit 3685